United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 97-1990
                                ___________

Rodney Van Huskey,                      *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
Glen Boyer; Charles Richmond; Larry     *
Lashley; Bill Strickland; Linda Powell; * Appeal from the United States
Ed Danielson; Unknown Hamlin;           * District Court for the
Dave Uinns; Dennis Lassing; C.D.        * Eastern District of Missouri.
Goben; Dave Owens; Jim Gould; Brian *
Smith; Elaine Riggs; Dave Davis;        *      [UNPUBLISHED]
Debbie Westerman; Kent Menning;         *
Harry Dunman; Jim Ballard; Matthew      *
Delia; Marty Harris; Steve Devore;      *
Fred Bradley; Dennis McHawes; Francis *
Bequette; Jane Doe; N. Scharnhorst;     *
Steve Stivner,                          *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: June 5, 1998
                            Filed: July 13, 1998
                                ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
        Rodney Van Huskey appeals the district court&s1 dismissal with prejudice of his
42 U.S.C. § 1983 complaint for, inter alia, failing to comply with the court&s show-
cause order and failing to prosecute. After careful review of the record and the parties&
briefs, we conclude the dismissal of Huskey&s complaint was not an abuse of discretion.
See Rodgers v. Curators of Univ. of Mo., 135 F.3d 1216, 1219 (8th Cir. 1998)
(standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.


                                          -2-